


Exhibit 10.14(b)

 

SECOND AMENDMENT TO LETTER AGREEMENT

 

This Second Amendment (“Amendment”) is entered into by and between Aspen
Technology, Inc. (“Aspen”) and Sanwa Business Credit Corporation (“SBCC”)
effective as of the 1st day of January, 1997.

 

WHEREAS, Aspen and SBCC are parties to that certain letter agreement dated as of
March 25, 1992, as amended by a First Amendment dated as of March 3, 1994, (the
“Letter Agreement”); and

 

WHEREAS, Aspen and SBCC wish to amend the Letter Agreement as hereinafter
provided;

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, Aspen and SBCC hereby
agree as follows:

 


A.                                    AMENDMENT.  THE LETTER AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


1.                                      PARAGRAPHS 1(N) AND 1(O) ARE DELETED IN
THEIR ENTIRETIES AND REPLACED BY THE FOLLOWING:


 

“                                          (n)                                
‘Net Contract Balance’ of a Domestic Contract purchased by us means, at any
time, the sum of (i) the present value of the Balance of Payment of the Contract
at that time, calculated using the Discount Rate for such Contract, plus (ii) an
Adjustment Amount for such Contract equal to one percent (1.0%) of the amount
determined under clause (i) of this sentence.

 

                                               
(o)                                 ‘Net Contract Balance’ of an International
Contract means the sum of (i) the greater of (A) the present value, calculated
using the Discount Rate for such Contract of the dollar payments due under the
Contract or due to us under any Currency Exchange Agreement existing with
respect to such Contract plus, if any Currency Exchange Agreement which has been
entered into with respect to the Contract is terminated or canceled in
connection with any indemnification, repurchase or our inability to transfer the
Payments due under the Contract to our counterparty under the Currency Exchange
Agreement, the amount payable to our counterparty under such Currency Exchange
Agreement on account of the termination or breakage of the Currency Exchange
Agreement or (B) the amount of lump sum dollar payment quoted or contracted for
by us under a Currency Exchange Agreement to acquire the amount(s) of
International Currency Payments due from us to our counterparty under a Currency
Exchange Agreement entered into with respect to the Contract, plus (ii) an
Adjustment Amount equal to one percent (1%) of the greater of items (A) or
(B) in clause (i) of this sentence plus (iii) the amount if any of costs, fees
or expenses incurred by us in connection with the Contract which have not been
reimbursed by the Obligor thereunder, plus (iv) interest at the rate of twelve
percent (12%)

 

1

--------------------------------------------------------------------------------


 

per annum on any expense, fee, cost or expenditure made or incurred by us with
respect to the Contract from the date of incurrence through the date of your
payment thereof.”

 


2.                                      PARAGRAPH 1(Q) IS DELETED IN ITS
ENTIRETY.


 


3.                                      PARAGRAPH 9 IS DELETED IN ITS ENTIRETY
AND REPLACED BY THE FOLLOWING:


 

“9.                                Contract Prepayments.

 

                                                If a Contract purchased by us is
prepaid in full for any reason, we shall be entitled to receive, in connection
with the prepayment, an amount equal to the Net Contract Balance of the Contract
plus, if provided for in Schedule A to this Agreement, a prepayment fee
calculated in accordance with Schedule A (as the same may be revised by us from
time to time by written revisions).  This paragraph 9 shall not apply to any
payment required to be made under paragraph 10 or 11.”

 


4.                                      PARAGRAPH 10 IS DELETED IN ITS ENTIRETY
AND REPLACED BY THE FOLLOWING:


 

“10.                         Ineligible Contracts.

 

                                                In the event any Contract shall
not be an Eligible Contract at the time of our purchase or shall thereafter
cease to be an Eligible Contract you agree, upon demand by us, to repurchase the
Contract for cash for a price equal to the Net Contract Balance of the Contract.
 After we receive the Net Contract Balance for any such Contract, we will
reassign to you all of our right, title and interest in the Contract and any
Payments due thereunder, without recourse to, and without representations or
warranties by, us of any kind whatsoever.”

 


5.                                      PARAGRAPHS 11 AND 11A OF THE LETTER
AGREEMENT ARE DELETED IN THEIR ENTIRETIES AND REPLACED BY THE FOLLOWING:


 

“11.                         Obligor Default Indemnities.

 

(a)                                 In the event of an Obligor Default under any
Contract purchased by us, and upon our request in writing that you indemnify us
with respect to such Contract, you will, for Domestic Contracts, within ten
(10) days after receipt of our request and for International Contracts, within
five (5) days after receipt of our request, pay to us an indemnity amount equal
to the Net Contract Balance of the defaulted Contract, computed as of the time
of your payment.  Requests for indemnification under this paragraph may be given
to you from us by telecopy to you at 10 Canal Park, Cambridge, Massachusetts
02141 to the attention of Chief Financial Officer, and shall be deemed given
upon the sending thereof, if followed by letter confirmation given in the manner
provided for notices under this Agreement.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The maximum amount of indemnity payments
which you will be required to pay on account of indemnity requests made under
paragraph 11(a) in any “fiscal year” (i.e. any twelve month period month period
ending on June 30th) shall be equal to ten percent (10%) percent of the
aggregate Balance of Payments (determined as of the first day of such fiscal
year for Contracts owned by us as of the first day of such fiscal year, and
determined as of the date of our purchase for Contracts purchased by us during
such fiscal year); provided; however, that if an Obligor Default occurs with
respect to one or more of the three (3) largest Contracts, the maximum amount of
such indemnity payments required for any fiscal year shall be equal to the
greater of (i) the amount determined under the formula above, or (ii) a sum
equal to the aggregate Balance of Payment of the three (3) largest Contracts
(determined as of the first day of such fiscal year for Contracts owned by us as
of the first day of such fiscal year, and determined as of the date of our
purchase for Contracts purchased by us during such fiscal year).  In making the
foregoing computations, all Contracts in a Group that have a common Obligor or
Obligors owned, controlling, controlled by or under common control with
substantially the same person(s), firm(s) or other entity, shall be treated as a
single Contract for purposes of determining the three (3) largest Contracts.

 

(c)                                  The limitation on indemnity payments under
the provisions of paragraph 11(b) pertains solely to your indemnity obligations
under paragraph 11(a).  Any payments other than paragraph 11(a) indemnities will
not be considered in determining whether the amount of your indemnity payments
are more or less than the applicable maximum amount allowed under paragraph
11(b).

 

(d)                                 After we receive an indemnity payment from
you under paragraph 11(a) with respect to a Contract, we will be relieved from
any obligation (express or implied) to pursue or attempt to receive any payments
or recoveries, or enforce any remedies, under or with respect to the Contract. 
You will, upon notice to us, have the right to pursue or attempt to receive
payments or recoveries, and/or enforce remedies under such Contract, provided
that after giving credit to your indemnity payment, the Net Contract Balance for
such Contract is zero and further provided that no such action will be commenced
or maintained in our name.”


 


6.                                      THE LETTER AGREEMENT IS AMENDED BY THE
ADDITION OF THE FOLLOWING TERMS IMMEDIATELY FOLLOWING PARAGRAPH 11:


 

“11A.                Extension of Indemnity/Repurchase Periods.  Nullification
of Indemnity/Repurchase Requests.

 


(A)                                 IN THE EVENT THAT (I) YOU ARE REQUIRED TO
REPURCHASE A CONTRACT PURSUANT TO PARAGRAPH 10 OF THIS AGREEMENT DUE TO THE
OBLIGOR’S ASSERTION OF AN OFFSET, COUNTERCLAIM OR DEFENSE BASED SOLELY UPON AN
ALLEGED FAILURE OF THE SOFTWARE COVERED BY THE CONTRACT TO PERFORM ACCEPTABLY OR
TO COMPLY WITH RELATED DOCUMENTATION OR WARRANTIES, OR (II) YOU ARE REQUIRED TO
INDEMNIFY US PURSUANT TO PARAGRAPH 11 OF THIS AGREEMENT BECAUSE THE OBLIGOR HAS
FAILED TO MAKE ANY PAYMENT UNDER THE CONTRACT WITHIN TWENTY-FIVE DAYS (IN THE
CASE OF AN INTERNATIONAL CONTRACT) OR WITHIN THIRTY DAYS (IN THE CASE OF A
DOMESTIC CONTRACT) AND PROVIDED THAT, IN CASE OF EITHER (I) OR (II), YOU ARE NOT
IN DEFAULT OF ANY OF

 

3

--------------------------------------------------------------------------------



 


YOUR COVENANTS OR AGREEMENTS UNDER THIS AGREEMENT OR ANY ASSIGNMENT, THEN YOU
MAY ELECT TO EXTEND THE PERIOD FOR YOUR REPURCHASE OF, OR INDEMNIFICATION WITH
RESPECT TO, SUCH CONTRACT.


 

(b)                                 If you elect to so extend the period for the
repurchase of or indemnification with respect to a Contract, you must notify us
of your intent to do so prior to the latest date for indemnification or
repurchase and make payment to us of all amounts which are due and/or past due
under or with respect to the Contract (excepting those which are due solely by
reason of an acceleration of such Contract) and, during the extended period, you
make prompt and full payment to us of all amounts which become due under the
terms of the Contract, which payments shall not constitute a credit against the
amount of your maximum indemnity liability under this Agreement.  Thereafter,
your period for the repurchase of such Contract under paragraph 10 shall be
extended for ninety (90) additional days, and your period for indemnification
with respect to the Contract under paragraph 11 shall be extended for sixty (60)
additional days, provided that the following conditions are satisfied at all
times during such extended period:


 

(I)                                     YOU ARE NOT IN DEFAULT OF YOUR COVENANTS
OR AGREEMENTS UNDER THIS AGREEMENT OR ANY ASSIGNMENT AT ANY TIME DURING SUCH
EXTENDED PERIOD; AND

 

(II)                                  NO EVENT OR CONDITION SHALL HAVE OCCURRED
AND BE CONTINUING OR SHALL OCCUR WHICH, IN OUR SOLE DETERMINATION, CAUSES US TO
BELIEVE THAT THE CONTINUED PASSAGE OF TIME MAY LEAD TO AN IMPAIRMENT OR
COMPROMISE OF, OR INCREASE IN RISK ASSOCIATED WITH (A) THE SECURITY OR VALUE OF
THE CONTRACT, (B) THE ENFORCEABILITY OF RIGHTS AND OR REMEDIES UNDER THE
CONTRACT, ANY RELATED OBLIGOR GUARANTY, ANY OTHER RELATED DOCUMENT OR AGREEMENT,
OR (C) THE CREDITWORTHINESS OF OR COLLECTABILITY OF CLAIMS AGAINST ANY OBLIGOR
OR OTHER SOURCE OF PAYMENT UNDER THE CONTRACT.

 

In the event that any of the foregoing conditions cease to be satisfied at any
time during the extended repurchase/indemnity period, or if the extended period
shall lapse or expire, you will immediately pay to us the then-remaining unpaid
Net Contract Balance for the affected Contract(s), subject only to the
limitations of paragraph 11(b), if applicable.

 


(C)                                  IF YOU HAVE ELECTED TO EXTEND THE
REPURCHASE/INDEMNITY PERIOD FOR ANY CONTRACT PURSUANT TO THIS PARAGRAPH 11A, AND
DURING THE EXTENDED PERIOD EITHER (I) IN THE CASE OF AN INDEMNITY UNDER
PARAGRAPH 11, WE RECEIVE FULL PAYMENT FROM THE OBLIGOR UNDER THE CONTRACT OF THE
AMOUNT OF ALL UNPAID PAYMENTS UPON WHICH THE INDEMNITY REQUEST IS BASED, OR
(II) IN THE CASE OF A REPURCHASE UNDER PARAGRAPH 10, WE RECEIVE EVIDENCE
SATISFACTORY TO US IN OUR SOLE DISCRETION, THAT THE OBLIGOR HAS WITHDRAWN THE
DEFENSE(S), OFFSET(S) AND COUNTERCLAIM(S) UPON WHICH THE PURCHASE REQUEST WAS
BASED, THEN THE REQUEST FOR REPURCHASE OR INDEMNIFICATION WITH RESPECT TO THE
CONTRACT SHALL AUTOMATICALLY BE DEEMED NULL AND OF NO FURTHER EFFECT.  WE WILL
REFUND TO YOU THE AMOUNT OF PAYMENTS MADE TO US BY OBLIGORS WHICH YOU HAVE
PREVIOUSLY PAID US IN CONNECTION WITH THE EXTENSION OF THE TIME FOR REPURCHASE
OR INDEMNIFICATION.”

 

4

--------------------------------------------------------------------------------



 


B.                                    SEVERABILITY.


 

Any provision of this Amendment which is prohibited by or is unlawful or
unenforceable under any applicable law of any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof;
provided, however, that any such prohibition in any jurisdiction shall not
invalidate such provision in any other jurisdiction; provided, further, that
where the provisions of any such applicable law may be waived, they hereby are
waived by Aspen and SBCC to the full extent permitted by applicable law to the
end and that this Amendment shall be deemed to be a valid and binding agreement
in accordance with its terms.

 


C.                                    COUNTERPARTS.


 

This Amendment may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original, but all such counterparts
together shall constitute one and the same Amendment.

 


D.                                    GOVERNING LAW.


 

This Amendment shall be construed and governed according to the laws of (but not
the choice of law rules of) the State of Illinois.

 

E.                                     Binding Effect.

 

This Amendment shall be binding upon and inure to the benefit of Aspen and SBCC
and their respective successors and assigns.  Except as hereby amended, the
Letter Agreement shall otherwise remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Amendment, effective as of the 1st day of January,
1997.

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

SANWA BUSINESS CREDIT CORPORATION

 

5

--------------------------------------------------------------------------------
